Citation Nr: 0626635	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  02-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from December 1954 to June 
1963, and from May 1968 to December 1968, with periods of 
service in the Naval Reserves.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In a September 2005 decision, the 
Board denied the veteran's claim.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in June 2006, pursuant to 
a June 2006 Joint Motion for Remand, the Court vacated the 
Board's September 2005 decision, and remanded the matter to 
the Board for action consistent with the Court's Order.

In the November 2001 rating decision, the RO also denied the 
veteran's claim of entitlement to service connection for 
tinnitus.  The veteran appealed that denial.  However, in a 
June 2005 rating decision, the RO granted service connection 
for tinnitus and assigned a 10 percent disability rating.  
The veteran has not appealed that decision, and accordingly 
it will be addressed no further here.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability].

The Board also notes that the veteran submitted additional 
medical records directly to the Board in July 2006 without 
waiving his right to have this evidence initially considered 
by the RO.  However, a remand for RO consideration of the new 
evidence is not required because the complete benefits sought 
on appeal are being granted in this decision.  




FINDING OF FACT

The veteran has arthritis of both knees that is etiologically 
related to service.


CONCLUSION OF LAW

Arthritis of the knees was incurred in active duty.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a bilateral 
knee disorder.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim.  
Therefore, no further development of the record is required.  
Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for his bilateral knee 
disability, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that those matters are not currently 
before the Board and the RO will have the opportunity to 
provide the required notice before deciding those matters.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The report of an April 1963 service separation examination 
shows that the veteran was treated for severe pains in the 
legs in 1955, which were diagnosed as arthritis.  He was seen 
and treated again in February 1963 for this condition.  At 
that time, all studies were normal, with no complications or 
sequelae.  Service medical records for the veteran's second 
period of service do not mention arthritis or any other 
disability of the knees.  The report of examination for 
discharge in November 1968 shows that the veteran's lower 
extremities were found to be normal on clinical evaluation.  

While there are no medical records showing that the veteran 
was treated after discharge for arthritis until he filed his 
claim, the record contains a November 2000 letter from the 
veteran's wife of 42 years (at that time), in which she 
attests without reservation that the veteran's leg condition 
(identified as pain and arthritis) existed since discharge.  
Moreover, the absence of treatment reports is consistent with 
the veteran's February 2003 statement that he was informed in 
1955 that the only thing he could do for his knees was to 
take aspirin.  He contends that this was how he treated his 
symptoms in the intervening years.  The veteran's wife also 
noted that the veteran treated his symptoms with medication.  

The Board accepts the account of the veteran's wife as 
credible evidence of continuing symptomatology after service 
and the Board has also found the veteran's statements 
concerning a continuity of symptomatology to be credible.  
With respect to medical nexus, the veteran submitted a letter 
from his private physician, T.R.M., D.O., dated July 7, 2006, 
which states that he had reviewed the veteran's service 
medical records and is of the opinion that it is more than 
likely than not that the veteran's current osteoarthritis of 
both knees had its onset while the veteran was on active duty 
in the military.  

Although there is no post-service medical evidence 
documenting a disorder of either knee until many years after 
the veteran's second period of active duty, the Board is 
satisfied that the evidence in support of the claim is at 
least in equipoise with that against the claim.  Accordingly, 
a grant of service connection for arthritis of the knees is 
in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for arthritis of both knees is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


